 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDtiated contracts with the Employer covering the warehouse employeesalone, and they have been excluded from the production and main-tenance unit represented by Textile Workers. All employees receivecomparable benefits regardless of bargaining representative.From the foregoing it is clear that a production and maintenanceunit, including warehouse employees, may be appropriate. It is alsoclear that in view of the history of separate bargaining for ware-house employees, separate units of (1) warehouse employees, alone,and (2) all other employees may be appropriate.5 However, as nounion other than Local 6 has made an adequate showing amongthe warehouse employees, and Local 6 does not desire to participatein an election among such employees, we shall not direct an electionamong the warehouse employees, but only among the following em-ployees of the Employer who, we find, under the circumstances, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees at the Employer'sSan Francisco, California, plant, including the textile departmentgroup leader, the maintenance department group leader, the multi-ware sul)e+visor and the texriie department supervisor of women,but excluding department foremen,s warehousemen, office clericalemployees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]cAdams Coal Company, Inc.,118 NLRB 1493.The parties agree and we find, that the specified group leadersand "supervisors"whom we have included are not supervisors under the Act, but that departmentforemenare such supervisors.Doughboy Plastic Production,Inc.andInternational Ladies'GarmentWorkers'Union,AFL-CIO,Petitioner.CaseNo.32-RC-1150.December 5, 1958DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election,dated April 22, 1958, an election was conducted on May 13, 1958,under the direction and supervision of the Regional Director forthe Fifteenth Region, among the employees at the Employer's WestHelena, Arkansas, plant. At the conclusion of the election, the par-ties were furnished a tally of ballots which showed that of approxi-mately 385 eligible voters, 364 cast ballots, of which 79 were forthe Petitioner and 267 were against the Petitioner. There were 15122 NLRB No. 45. DOUGHBOY PLASTIC PRODUCTION, INC.339challenged ballots and 3 void ballots.' The challenged ballots wereinsufficient in number to affect the results of the election.On May 19, 1958, the Petitioner filed timely objections to conductaffecting the results of the election. On September 25, 1958, follow-ing an investigation, the Regional Director issued and duly servedupon the parties his report on objections, a copy of which is at-tached hereto, in which he found that the Petitioner's objectionswere without merit and recommended that they be overruled, andthat a certificate of results be issued. The Petitioner filed timelyexceptions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].The Board has considered the Regional Director's report and thePetitioner's exceptions, and on the entire record in this case finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.In agreement with the stipulation of the parties, the followingemployees of the Employer constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the Act :All production and maintenance employees at the Employer'sWest Helena, Arkansas, plant, excluding all office clerical employees,technical employees, quality control personnel, managerial trainees,professional employees, watchmen, guards, and all supervisors asdefined in the Act.5.The Petitioner's objections and exceptions do not raise materialor substantial issues respecting the results of the election.We there-fore adopt the recommendations of the Regional Director and herebyoverrule the Petitioner's objections. Accordingly, as the Petitionerfailed to secure a majority of the valid ballots cast, we shall certifythe results of the election.[The Board certified that a majority of the valid ballots was notcast for the International Ladies' Garment Workers' Union, AFL-CIO, and that said Union is not the exclusive representative of theEmployer's employees in the unit stipulated by the parties to beappropriate.]1 The Regional Director inadvertently reported that 269 ballotswere cast against thePetitioner.As the official tally of ballots shows that thisfigure Is 267, the RegionalDirector's report is hereby corrected In thisrespect. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDREPORT ON OBJECTIONSPursuant to the provisions of a stipulation for certification upon consent electionexecuted between the parties on April 22, 1958, an election by a secret ballot wasconducted among certain employees of the Employer on May 13, 1958, to deter-mine whether or not they desired to be represented by the Petitioner for the pur-pose of collective bargaining.As indicatedby thetallyofballots, copies of which were served on the partiesat the conclusion of the election, there were approximately 385 eligible voters, ofwhom 79 cast valid ballots for the Petitioner, 269 cast valid ballots against thePetitioner, 15 cast challenged ballots, and 3 cast void ballots.The challenges wereinsufficient in number to affect the results of the election.On May 19, 1958, the Petitioner filed with the Regional Director timely objec-tions to the election, and, simultaneously, served a copy thereof upon the Employer.In its objection the Petitioner alleged that the Employer interfered with the elec-tion by: (1) threatening to close and/or move its plant should the Petitioner winthe election; (2) threatening to reduce the wages of employees if the Petitionerwon the election; (3) threatening to abolish established seniority rights should theUnion achieve collective-bargaining status; (4) promising economic benefits toemployees if they would reject the Petitioner; (5) displaying antiunion propagandato a captive audience of employees within the 24-hour period preceding the elec-tion; (6) interrogating employees as to their union sympathies and attendance atunion meetings; and (7) engaging in antiunion campaigning in the immediate vicin-ity of the polls before and during the polling time.Pursuant to Section 102.69 of the Rules and Regulations of the Board, an in-vestigation concerning the issues raised by the Petitioner's objections has beenconducted under the direction and supervision of the Regional Director, who,having carefully considered the results thereof, makes the following report andrecommendations to the Board:Objection 1:The investigation disclosed evidence that on February 1, March 13,April 26, and May 13, 1958, 2 of the Employer's minor supervisors warned 2 ofthe 385 employees eligible to vote that the Employer would move its plant if theUnion achieved collective-bargaining status.The supervisors to whom the fore-going remarks are attributed deny having made such statements. Since the con-duct alleged to have taken place in February and March 1958 occurred prior totheWoolworth 1"cutoff date," 2 such conduct cannot be utilized to support a find-ing of interference with the instant election.As for the coercive statements allegedto have been made after the "cutoff date," even assuming,arguendo,that suchstatements were actually made, the fact remains that they were made to only 1of 385 eligible voters.Under these circumstances, it is apparent that the state-ments in question are too isolated to warrant setting aside the instant election.3Accordingly, it is recommended that this objection be overruled.Objections 2 and 3:In support of these objections, the Petitioner submitted leaf-lets distributed to employees by the Employer, which reflect, in pertinent part:YOU HAVEN'T BEEN TOLD1.THATtheUnion attempting to organize your company has many con-tractswith other companies where the beginning rate of pay for a beginnertrainee is$.75 or $.80 per hour.Our minimum rate of pay for a trainee is$1.00 per hour.The Union attempting to organize your company has contracts with othercompanies where there is no seniority for any employee.The fact that anemployee has worked for a company a long time means nothing.An oldemployee can be laid off ahead of a new employee under the union system.In the opinion of the Regional Director, the above statements fall within thebounds of permissible campaign propaganda and in no wise constitute threats ofreprisals.It is therefore recommended that objections 2 and 3 be overruled.Objection4:No evidence in support of this allegation was submitted by thePetitioner, nor was any disclosed during the course of the investigation.Accord-ingly, it is clear that this objection is without merit.The Regional Director there-fore recommends that this objection be overruled.F.W. WoolworthCo., 109 NLRB 1446; see alsoJoanna Western Mills Co.,119NLRB 1789.2 The stipulation for certification upon consent election was executed by the parties onApril 22, 1958.B IndependentNail h Packing Company,120 NLRB 677. CRAFT MANUFACTURING CO.341Objection 5:Althoughthere is evidence that the Employer distributed antiunionliterature and displayed antiunion placards and banners, during working hours andon company premises,up until 2 hours before the election,there is no showingthat suchmaterialwas of a coercive.nature.With respect to the Petitioner'sapparent contentionthat the above-mentioned conduct is violative of the"24-hourrule" establishedby Peerless Plywood,4an examination of that case clearly revealsthat theBoard thereinexpresslyreserved to parties the privilege of distributingcampaignliteratureon company premises at any time before an election.5Ac-cordingly,it is recommended that this objection be overruled.Objection 6:The investigationdiscloses evidence that on May 8 and 10, 1958,one of thesupervisorsinvolved inobjection I interrogated an employee concern-ing her union activities.The- supervisor in question denies having engaged insuch conduct.As is the casewith objection 1, above,the incidents of interroga-tion involved only 1 of 385voters.In the opinion of the Regional Director,this incident is too isolated to afford a basis for setting aside the election 'Accordinglyit is recommended that this objection be overruled.Objection 7:Althoughitappears that the Employer engaged in antiunion elec-tioneeringin the vicinity of thepolls up until the election started,there is noevidencethat suchconduct took place while the polls were open.Since there isno showingthatthe conduct in question was of a coercive nature,it is recom-mended thatthis objection be overruled.CONCLUSIONS AND RECOMMENDATIONSAs set forthhereinabove,the Regional Director is of the opinion that the ob-jections raise no material or substantial issues with respectto theresults of theelection.The Regional Director,therefore,recommends to the Board that theobjections herein be overruled and that theresults of the election be certified.* Peerless Plywood Company,107 NLRB 427.6Montrose Hanger Company,120 NLRB 88.6Independent Nail & Packing Company, supra.Even if the threatincidents (seeobjection 1) and the interrogation incidents are considered together, they only involve2 out of 385 eligible voters.Craft Manufacturing Co. and International Union,UAW-AFL-CIO, Petitioner.Case No. 13-RC-5917.December 5, 1958SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election issued on June16, 1958,1 an election by secret ballot was held on July 16, 1958,under the direction and supervision of the Regional Director forthe Thirteenth Region among the employees in the unit found ap-propriate by the Board. Following the election a tally of ballotswas furnished to the parties. The tally shows that,of approximately62 eligible voters, 57 cast valid ballots, of which, 81 were for thePetitioner, 9 were cast for the Intervenor, District Lodge No. 140,International Association of Machinists, AFL-CIO, 17 wereagainstthe participating labor organizations,and 4 were challenged. As thechallenged ballots were insufficient to affect the results of the elec-tion, the Regional Director did not consider them.On July 23, 1958, the Employer filed timely objections to conductaffecting-the results of the election and requested the Board to set1 Unpublished.122 NLRB No. 44.